Citation Nr: 1636312	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to the payment of attorney fees in excess of $13,092.80 for past-due benefits from a favorable September 2013 decision of the Board of Veterans' Appeals that found an overpayment of Department of Veterans Affairs benefits in the amount of $199,158.70 was not a valid debt.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1967 to March 1970.  The Appellant is the Veteran's agent.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which found that the Appellant was entitled to $13,092.80 in attorney fees based on a September 2013 favorable Board decision.  The Appellant appeals for a higher amount.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In May 2009, the RO issued an administrative decision establishing an overpayment for the active period during which the Veteran was purportedly under a felony warrant; the Veteran appealed the decision.  

2.  In January 2011, the Veteran and the Appellant entered into a valid fee agreement.  

3.  In September 2013, the Board found that there was no valid debt and repayment of the debt was waived.  

4.  During the appeal, VA had collected $65,464.00 from the Veteran to repay the debt.  


CONCLUSION OF LAW

The criteria for payment of attorney fees in excess of $13,092.80 for past-due benefits from a favorable September 2013 decision of the Board that found that there was no valid debt and that waiver was in order for repayment of an overpayment of VA benefits in the amount of $199,158.70, have not been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 4.636 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Those duties do not apply, however, to cases where the claimant is not seeking benefits under Chapter 51 of Title 38 of the United States Code but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  Sims v. Nicholson, 19 Vet. App. 453 (2006).

Nevertheless, the record reflects that both contesting parties, the Veteran and Appellant, have been provided with notice and assistance by VA throughout the course of this appeal.  Although it is unclear whether the Veteran has received a copy of the Substantive Appeal (VA Form 9) filed by his agent, the Board finds that such procedural error is harmless.  The Board finds, as discussed in detail below, that the Appellant's claim for higher attorney's fees is not warranted.  


II. Attorney Fees

The Appellant asserts that he is entitled to attorney fees in excess of $13,092.80 for his efforts in obtaining a favorable decision invalidating the Veteran's $199,158.70 debt.  

A VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904(d) (2016).

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631  and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1) (2016).

The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. § 5904(d)(1).  The statute also precludes an attorney from claiming as a fee a portion of the future monthly benefits that will be paid to the Veteran.  The statute further provides that a fee pursuant to a statutory fee agreement is to be paid to the attorney by VA directly from any past-due benefits awarded on the basis of the claim.  38 U.S.C. § 5904(d)(2)(A)(i).  Under VA regulations, such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  (An award of past-due benefits will not always result in a cash payment to a claimant or an appellant.  For example, no cash payment will be made to military retirees unless there is a corresponding waiver of retirement pay.)  38 C.F.R. § 14.636(h)(1)(iii).

VA found, and the Veteran does not dispute, that the Appellant has a valid fee agreement awarding him 20 percent in attorney fees for the representation of the Veteran in his appeal of a waiver of the recovery of an overpayment of VA benefits in the amount of $199,158.70.  Such debt was invalidated by a September 2013 Board decision.  

In a December 2013 correspondence, the Appellant requested that he be awarded his 20 percent in attorney fees in the amount of $39,831.74.  The Appellant based that amount on the $199,158.70 that he "was able to secure....in cash benefit for the Veteran by reinstating his entitlement to compensation that had been wrongly taken from him on the alleged basis of fugitive felon."  However, the RO found, in its April 2014 administrative decision, that the past-due cash benefits owed to the Veteran was not the entire debt of $199,158.70, which was subsequently invalidated, but the $65,464.00 that VA had collected in repayment of that debt.  The amount of funds collected from the Veteran by VA to satisfy the debt has not been disputed by either party.  Thus, the RO determined that the Appellant was only entitled to $13,092.80 (20% of the past-due cash benefit due in this case).  Accordingly, the disagreement arises out of what amount in past-due cash benefits was awarded to the Veteran in his favorable appeal to invalidate the $199,158.70 in debt.  

Based on a careful review of the evidence, the Board finds that the Appellant is not entitled to attorney fees in excess of $13,092.80.  The Appellant's representation of the Veteran in the favorable September 2013 Board decision resulted in the invalidation of the $199,158.70 overpayment, not the award of that amount as a new disability benefit.  The Veteran had already been awarded the $199,158.70 in disability compensation.  At issue in the September 2013 Board decision was whether the Veteran was required to repay that amount to VA as an overpayment.  Due to the favorable decision, the Veteran was found to be not responsible for repaying that debt as the debt was not properly created.  However, during the Veteran's appeal to invalidate the debt, VA had collected a total of $65,464.00 from the Veteran's disability compensation in order to repay that debt.  It is that amount, the total monies collected to repay the debt, which represents the past-due cash benefits awarded to the Veteran.  Therefore, the Board concludes that the proper amount of attorney fees owed to the Appellant is $13,092.80, which is 20 percent of $65,464.00, and no more.  


ORDER

Entitlement to attorney fees in excess of $13,092.80 for past-due benefits from a favorable September 2013 decision of the Board of Veterans' Appeals that found no valid debt and that granted a waiver of repayment of an overpayment of Department of Veterans Affairs benefits in the amount of $199,158.70, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


